DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 07/31/2020. This amendment is to replace the title, amend the abstract and amend the claims to remove multiple dependencies. Applicant submits no new matter has been added. Each of the aforementioned amendments has been entered and accepted. A Notice of Allowability follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021, 04/15/2021, 10/23/2021 and 07/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  a candidate extraction unit; a categorization unit and a region extraction unit” in claims 1 and 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) because they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-16 are allowed.
Prior art reference Nakamura (US 20130329940 A1) discloses “…a cloudy area detector 112 detects cloudy area 22 included in input ground surface image 21. Among the ground surface images stored in storage 111, reference image extractor 113 extracts, as reference image 23, a ground surface image which includes the imaging range that overlaps that of input ground surface image 21 and in which the position of the cloudy area is different and in which the imaging conditions are similar to those of input ground surface image 21. If the imaging date of the input ground surface image and the imaging date of the reference image are similar (close), the possibility that there is a difference in the presence/absence of construction of a building on the same imaging range can be reduced. If the imaging time of the input ground surface image and the imaging time of the reference image are close, the difference in the direction of shadows caused by buildings and the like can be reduced. If the pointing angle during imaging of the input ground surface image and the pointing angle during imaging of the reference image are close, the difference in the tilting angle of buildings can be reduced. Therefore, although it is not essential that the imaging conditions of the ground 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…a candidate extraction unit configured to extract a difference region where a first ground
surface image of a ground photographed from above at a first time point and a second ground
surface image of the ground photographed at a second time point different from the first time
point are different;
a categorization unit configured to estimate a first category of a first object that is photographed in correspondence with a position in the first ground surface image, calculate a first categorization image that indicates a relationship between the position of the first object and the first category, estimate a second category of a second object that is photographed in correspondence with a position in the second ground surface image, and calculate a second categorization image that indicates a relationship between the position of the second object and the second category; and
a region extraction unit configured to extract an extraction region, in which the first
category and the second category located at a same position as the first category satisfy a
predetermined condition, from the difference region, and generate and transmit an extraction signal including extraction region information that indicates the extraction region.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150323989 A1
US 20200342655 A1
US 20100246946 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665